Sherwin, J.
'The plaintiff alleged employment by the defendant for.the term of six months, and a wrongful discharge at the end of three months. The defendant pleaded an accord and satisfaction, based upon thé fact that it had paid to the plaintiff the balance due him for the time he did work; and, the evidence showing such payment and the receipt of the money by the plaintiff, the court directed a verdict for the defendant. There was no dispute between the parties as to the service which the plaintiff had rendered, nor as to the balance due him therefor. The only claim made by the plaintiff was for damages for his wrongful discharge. There can be no accord unless there is an express or implied agreement between the parties, supported by a sufficient consideration, whereby one “undertakes to give or perform, and the other to accept in satisfaction of a claim, something other than or different from what he is or considers himself entitled to,” and there can be no satisfaction until the agreement is executed. 1 Cyc. 307. It does not operate as a bar to matters not contemplated by the parties in their agreement, nor is it va id and binding if wholly without consideration. The acceptance of the agreed balance due for work already performed, for which the plaintiff was *152admittedly liable, can, under no theory of accord and satisfaction to which our attention has been called, bar the plaintiff’s claim. Furthermore, under the facts here, even if it had been expressly agreed that the amount so paid would be accepted in full satisfaction of the damages, it would have rested on no sufficient consideration, and could not have been a bar to this action. Fulton v. Monona County, 47 Iowa, 622; Rea v. Owens, 37 Iowa, 262; Eldred v. Peterson , 80 Iowa, 264. In the case of Keck v. Insurance Co., 89 Iowa, 200, there was a disagreement as to the amount which the plaintiff was entitled to under the poli -y, and the draft was offered as a compromise and payment in full, and it is held that such fact furnished sufficient consideration.
The court erred in directing a verdict for the defe d-ant. —Reversed.